Title: To George Washington from the Continental Congress Committee on Fortifying Ports, 17 April 1776
From: Continental Congress Committee on Fortifying Ports
To: Washington, George



Sir
Philada Apr. 17th 1776.

We are appointed by the Congress a Committee to examine into and report to them the Properest Places for the Building Forts for the Protection of our Trade, our Cruisers, and their Prizes, and we have permission from them to request of you to send some Person in whose judgment you can confide to take an exact Plan of the Harbours of Cape Ann and New London, and the fortifications now erected at those Places, with the Number and Size of the Cannon in them, and give us his Opinion

what more is necessary to be done to put them in such a State of Defence as will answer the above purposes, with an estimate of the Expense, we also wish to be inform’d the Distance of each of those Ports from the Sea, what Difficu[l]ties attend the geting into, or out of them, or whether they may be easily block’d up by the Enemy, in short we would gladly be inform’d of every advantage and disadvantage attending them, and hope you will order as full a Report as possible.
We Congratulate you on your safe arrival at New-York and are your most Obedt Servts

Benja. Harrison
John Adams
Wm Whipple

